Name: 80/672/EEC: Commission Decision of 24 June 1980 approving a programme for potato production in Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-18

 Avis juridique important|31980D067280/672/EEC: Commission Decision of 24 June 1980 approving a programme for potato production in Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 185 , 18/07/1980 P. 0041 - 0041****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 24 JUNE 1980 APPROVING A PROGRAMME FOR POTATO PRODUCTION IN BAVARIA PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/672/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY FORWARDED ITS PROGRAMME FOR POTATO PRODUCTION IN BAVARIA ON 16 MAY 1979 AND SUPPLIED ADDITIONAL INFORMATION ON 11 JANUARY 1980 ; WHEREAS THE SAID PROGRAMME RELATES TO THE EXPANSION AND RATIONALIZATION OF FACILITIES FOR THE COLLECTION , PACKAGING , PROCESSING AND CHANNELS OF DISTRIBUTION OF POTATOES IN ORDER TO ACHIEVE GREATER STABILITY IN THE POTATO MARKET AND SO TO ALLOW PRODUCERS TO DISPOSE OF THEIR PRODUCE AT FAIR PRICES ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME CANNOT EXTEND TO THOSE SECTIONS WHICH PROVIDE FOR INVESTMENTS IN THE POTATO STARCH , POTATO FLAKE , POTATO MEAL AND DEHYDRATED POTATO SECTORS OR TO INVESTMENTS FOR THE EXPANSION OF CAPACITY FOR THE PRODUCTION OF ALCOHOL MADE FROM POTATOES , EITHER BECAUSE THE PROGRAMME FAILS TO PROVIDE THE NECESSARY INFORMATION AS REQUIRED BY ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 FOR THOSE MATTERS , OR BECAUSE THOSE SECTIONS ARE NOT COMPATIBLE WITH THE OBJECTIVES OF ARTICLE 1 OF THE SAID REGULATION ; WHEREAS THOSE SECTIONS OF THE PROGRAMME WHICH ARE APPROVED CONTAIN THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE POTATO SECTOR IN BAVARIA ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE PROGRAMME FOR POTATO PRODUCTION IN BAVARIA FORWARDED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 16 MAY 1979 AND IN RESPECT OF WHICH ADDITIONAL INFORMATION WAS SUPPLIED ON 11 JANUARY 1980 IS HEREBY APPROVED . 2 . APPROVAL OF THE PROGRAMME DOES NOT EXTEND TO THOSE SECTIONS WHICH PROVIDE FOR INVESTMENTS IN THE POTATO STARCH , POTATO FLAKE , POTATO MEAL AND DEHYDRATED POTATO SECTORS OR TO INVESTMENTS FOR THE EXPANSION OF CAPACITY FOR THE PRODUCTION OF ALCOHOL MADE FROM POTATOES . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 24 JUNE 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT